DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/09/2021 and 01/14/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 11, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zipeng et al. (CN107039766B).
Zipeng et al. disclose;
Regarding claim 1:
an antenna structure (Fig. 1) applied to an electronic device (1), the antenna structure (in Fig. 1) comprising: a frame body (defined by 104, 105 and 106) with at least one portion made of metal material (See Para. 0008), wherein the frame body (defined by 104, 105 and 106) defines a first gap (102) and a second gap (103), the frame body (defined by 104, 105 and 106) between the first gap (102) and the second gap (103) form a first radiation portion (104); a first feed point (4) positioned on the first radiation portion (104) and being electrically connected to a first feed source (5) for feeding current and signal to the first radiation portion (104); a first switch point (7); and a second switch point (10); wherein the first switch point (7) and the second switch point (10) are located at two ends of the frame body (defined by 104, 105 and 106) adjacent to the first gap (102), the first switch point (7) is grounded through a first switch circuit (6), and the second switch point (10) is grounded through a second switch circuit (9).
Regarding claim 7:
the frame body (defined by 104, 105 and 106) is a metallic frame of the electronic device (See Abstract).
Regarding claim 11:
a electronic device (See Abstract), comprising: an antenna structure (Fig. 1) comprising: a frame body (defined by 104, 105 and 106) with at least one portion made of metal material (See Abstract), wherein the frame body (defined by 104, 105 and 106) defines a first gap (102) and a second gap (103), the frame body (defined by 104, 105 and 106) between the first gap (102) and the second gap (103) form a first radiation portion (104); a first feed point (7) positioned on the first radiation portion (104) and being electrically connected to a first feed source (5) for feeding current and signal to the first radiation portion (104); a first switch point (7); and a second switch point (10); wherein the first switch point (1) and the second switch point (10) are located at two ends of the frame body (defined by 104, 105 and 106) adjacent to the first gap (102), the first switch point (7) is grounded through a first switch circuit (6), and the second switch point (10) is grounded through a second switch circuit (9).
Regarding claim 12:
further comprising a back board (1), the frame body (defined by 104, 105 and 106) is positioned at a periphery of the back board (1), an edge of the back board (1) close to the frame body (defined by 104, 105 and 106) defines a slot (See Fig.; defined by the gap in-between), the first gap (102) and the second gap (103) both communicate with the slot (See Fig.).
Regarding claim 17:
the frame body (defined by 104, 105 and 106) is a metallic frame of the electronic device (See Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 8, 10, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zipeng et al. (CN107039766B) in view of Jung et al. (US 20190067797).
Regarding claim 2:
Zipeng et al is silent on that the frame body further defines a third gap, the third gap is closer to the first gap than the second gap, the frame body between the first gap and the third gap forms a second radiation portion; wherein the antenna structure further comprises a second feed point, the second feed point is positioned on the second radiation portion and is electrically connected to a second feed source for feeding current and signal to the second radiation portion.
Jung et al. disclose (in Fig. 18) the frame body further defines a third gap (224), the third gap (224) is closer to the first gap (221) than the second gap (223), the frame body (defined by 211, 212 and 213) between the first gap (221) and the third gap (224) forms a second radiation portion (212); wherein the antenna structure (in Fig. 18) further comprises a second feed point (the point along 212 coupled to 232), the second feed point (the point along 212 coupled to 232) is positioned on the second radiation portion (212) and is electrically connected to a second feed source (232) for feeding current and signal to the second radiation portion (212).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the gaps within the frame for operating as radiating elements as arranged by Jung et al. into the device of Zipeng et al. for the benefit of ensuing a low frequency bandwidth is broadened and efficiency is increased (Para. 0207, Lines 4-5).
Regarding claim 3:
Zipeng et al. is silent on that the a radiating electrical length of the first radiation portion is longer than that of the second radiation portion; wherein a radiating electrical length of the frame body between the first feed point and the first gap is longer than that of the frame body between the first feed point and the second gap; wherein a radiating electrical length of the frame body between the second feed point and the first gap is longer than that of the frame body between the second feed point and the third gap.
Jung et al. disclose (in Fig. 18) a radiating electrical length of the frame body (defined by 211, 212 and 213) between the first feed point (point along 211 coupled to 231) and the first gap (221) is longer than that of the frame body (defined by 211, 212 and 213) between the first feed point (point along 211 coupled to 231) and the second gap (223); wherein a radiating electrical length of the frame body (defined by 211, 212 and 213) between the second feed point (point along 212 coupled to 232) and the first gap (221) is longer than that of the frame body (defined by 211, 212 and 213) between the second feed point (point along 212 coupled to 232) and the third gap (224).
Jung et al. is silent in Fig. 18 that a radiating electrical length of the first radiation portion is longer than that of the second radiation portion, but in Fig. 8 in another embodiment disclose a radiating electrical length of the first radiation portion (211) is longer than that of the second radiation portion (212).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the radiating portions as taught by Jung et al. into the modified device of Zipeng fr the benefit of incorporating electromagnetic field wide distribution to prevent communication performance degradation (Para. 0026, Lines 7-11).
Regarding claim 4:
Zipeng et al. is silent on that the second switch point is positioned on the second radiation portion and positioned on an end portion of the frame body close to the first gap; wherein a circuit structure of the second switch circuit is same with that of the first switch circuit.
Jung et al. disclose (Figs. 1B, 1C and 18) the second switch point (SW2) is positioned on the second radiation portion (212) and positioned on an end portion of the frame body (defined by 211, 212 and 213) close to the first gap (221); wherein a circuit structure of the second switch circuit (SW2) is same with that of the first switch circuit (SW1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the switches and arranged as taught by Jung et al. into the device of Zipeng et al. for the benefit of selectively connecting the circuit, thus changing a resonant frequency of the circuit (Para. 0211, Lines 1-3).
Regarding claim 5:
Zipeng et al. is silent on that the electronic device comprises a system ground plane, two sides of the system ground plane define a first slit and a second slit, the first slit is parallel with the second slit, the first slit communicates with the second gap, and the second slit communicates with the third gap.
Jung et al. disclose the electronic device (in Fig. 18) comprises a system ground plane (107), two sides of the system ground plane define a first slit (along 223) and a second slit (along 224), the first slit (along 223) is parallel with the second slit (along 224), the first slit (along 223) communicates with the second gap (223), and the second slit (along 224) communicates with the third gap (224).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the gaps within the frame for operating as radiating elements as arranged by Jung et al. into the device of Zipeng et al. for the benefit of ensuing a low frequency bandwidth is broadened and efficiency is increased (Para. 0207, Lines 4-5).
Regarding claim 6:
Zipeng et al. is silent on that further comprising a first ground point and a second ground point, wherein the first ground point is positioned on the portion of the frame body corresponding to the first slit and crosses the first slit to be grounded; wherein the second ground point is positioned on the portion of the frame body corresponding to the second slit and crosses the second slit to be grounded.
Jung et al. disclose a first ground point (coupled to SW1) and a second ground point (coupled to Shorting strip), wherein the first ground point (coupled to SW1) is positioned on the portion of the frame body (defined by 211, 212 and 213) corresponding to the first slit (along 223) and crosses the first slit (along 223) to be grounded (on 107); wherein the second ground point (coupled to Shorting strip) is positioned on the portion of the frame body (defined by 211, 212 and 213) corresponding to the second slit (along 224) and crosses the second slit (along 224) to be grounded (on 107).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the gaps within the frame for operating as radiating elements as arranged by Jung et al. into the device of Zipeng et al. for the benefit of ensuing a low frequency bandwidth is broadened and efficiency is increased (Para. 0207, Lines 4-5).
Regarding claim 8:
Zipeng et al. disclose the frame body (defined by 104, 105 and 106) is positioned in a shell of the electronic device (See Abstract), the shell is made of insulating materials (Para. 0028).
Zipeng et al. is silent on that the frame body is integrated with the shell by in-mold injection molding.
Jung et al. disclose the frame body is integrated with the shell by in-mold injection molding (Para. 0130, Lines 1-3). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the known method of injection-molding taught by Jung et al. into the fabrication of the device of Zipeng et al. for the benefit of simplifying the appearance and manufacturing of the mobile terminal (Para. 0143, Lines 6-9).
Regarding claim 10:
Zipeng et al. is silent on that the first feed point supplies a current, the current is coupled to the first slit through the second gap, the first slit couples and resonates to adjust frequencies of the first radiation portion; wherein when the second feed point supplies a current, the current is coupled to the second slit through the third gap, the second slit couples and resonates to adjust frequencies of the second radiation portion.
Jung et al. disclose the first feed point (231) supplies a current, the current is coupled to the first slit (along 223) through the second gap (223), the first slit (along 223) couples and resonates to adjust frequencies of the first radiation portion (211); wherein when the second feed point (232) supplies a current, the current is coupled to the second slit (along 224) through the third gap (224), the second slit (along 224) couples and resonates to adjust frequencies of the second radiation portion (212).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the gaps within the frame for operating as radiating elements as arranged by Jung et al. into the device of Zipeng et al. for the benefit of ensuing a low frequency bandwidth is broadened and efficiency is increased (Para. 0207, Lines 4-5).
Regarding claim 13:
Zipeng et al. is silent on that the frame body further defines a third gap, the third gap is closer to the first gap than the second gap, the frame body between the first gap and the third gap forms a second radiation portion; wherein the antenna structure further comprises a second feed point, the second feed point is positioned on the second radiation portion and is electrically connected to a second feed source for feeding current and signal to the second radiation portion; wherein a radiating electrical length of the first radiation portion is longer than that of the second radiation portion; wherein a radiating electrical length of the frame body between the first feed point and the first gap is longer than that of the frame body between the first feed point and the second gap; wherein a radiating electrical length of the frame body between the second feed point and the first gap is longer than that of the frame body between the second feed point and the third gap.
Jung et al. disclose the frame body further defines a third gap (224), the third gap (224) is closer to the first gap (221) than the second gap (223), the frame body (defined by 211, 212 and 213) between the first gap (221) and the third gap (224) forms a second radiation portion (212); wherein the antenna structure (in Fig. 18) further comprises a second feed point (the point along 212 coupled to 232), the second feed point (the point along 212 coupled to 232) is positioned on the second radiation portion (212) and is electrically connected to a second feed source (232) for feeding current and signal to the second radiation portion (212); wherein a radiating electrical length of the frame body (defined by 211, 212 and 213) between the first feed point (point along 211 coupled to 231) and the first gap (221) is longer than that of the frame body (defined by 211, 212 and 213) between the first feed point (point along 211 coupled to 231) and the second gap (223); wherein a radiating electrical length of the frame body (defined by 211, 212 and 213) between the second feed point (point along 212 coupled to 232) and the first gap (221) is longer than that of the frame body (defined by 211, 212 and 213) between the second feed point (point along 212 coupled to 232) and the third gap (224).
Jung et al. is silent in Fig. 18 that a radiating electrical length of the first radiation portion is longer than that of the second radiation portion, but in Fig. 8 in another embodiment disclose a radiating electrical length of the first radiation portion (211) is longer than that of the second radiation portion (212).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the radiating portions as taught by Jung et al. into the modified device of Zipeng fr the benefit of incorporating electromagnetic field wide distribution to prevent communication performance degradation (Para. 0026, Lines 7-11).
Regarding claim 14:
Zipeng et al. is silent on that the second switch point is positioned on the second radiation portion and positioned on an end portion of the frame body close to the first gap; wherein a circuit structure of the second switch circuit is same with that of the first switch circuit.
Jung et al. disclose the second switch point (point along 212 coupled to SW2) is positioned on the second radiation portion (212) and positioned on an end portion of the frame body (defined by 211, 212 and 213) close to the first gap (221); wherein a circuit structure of the second switch circuit (SW2) is same with that of the first switch circuit (SW1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the switches and arranged as taught by Jung et al. into the device of Zipeng et al. for the benefit of selectively connecting the circuit, thus changing a resonant frequency of the circuit (Para. 0211, Lines 1-3).
Regarding claim 15:
Zipeng et al. is silent on that the electronic device comprises a system ground plane, two sides of the system ground plane define a first slit and a second slit, the first slit is parallel with the second slit, the first slit communicates with the second gap, and the second slit communicates with the third gap.
Jung et al. disclose the electronic device (in Fig. 18) comprises a system ground plane (107), two sides of the system ground plane (107) define a first slit (along 223) and a second slit (along 224), the first slit (along 223) is parallel with the second slit (along 224), the first slit (along 223) communicates with the second gap (223), and the second slit (along 224) communicates with the third gap (224).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the gaps within the frame for operating as radiating elements as arranged by Jung et al. into the device of Zipeng et al. for the benefit of ensuing a low frequency bandwidth is broadened and efficiency is increased (Para. 0207, Lines 4-5).
Regarding claim 16:
Zipeng et al. is silent on that the antenna structure further comprises a first ground point and a second ground point, the first ground point is positioned on the portion of the frame body corresponding to the first slit and crosses the first slit to be grounded; wherein the second ground point is positioned on the portion of the frame body corresponding to the second slit and crosses the second slit to be grounded.
Jung et al. disclose the antenna structure further comprising a first ground point (coupled to SW1) and a second ground point (coupled to Shorting strip), wherein the first ground point (coupled to SW1) is positioned on the portion of the frame body (defined by 211, 212 and 213) corresponding to the first slit (along 223) and crosses the first slit (along 223) to be grounded (on 107); wherein the second ground point (coupled to Shorting strip) is positioned on the portion of the frame body (defined by 211, 212 and 213) corresponding to the second slit (along 224) and crosses the second slit (along 224) to be grounded (on 107).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the gaps within the frame for operating as radiating elements as arranged by Jung et al. into the device of Zipeng et al. for the benefit of ensuing a low frequency bandwidth is broadened and efficiency is increased (Para. 0207, Lines 4-5).
Regarding claim 18:
Zipeng et al. disclose a shell (Para. 0008), wherein the frame body (defined by 104, 105 and 106) is positioned in a shell (See Abstract), the shell is made of insulating materials (Para. 0028).
Zipeng et al. is silent on that the frame body is integrated with the shell by in-mold injection molding.
Jung et al. disclose the frame body is integrated with the shell by in-mold injection molding (Para. 0130, Lines 1-3). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the known method of injection-molding taught by Jung et al. into the fabrication of the device of Zipeng et al. for the benefit of simplifying the appearance and manufacturing of the mobile terminal (Para. 0143, Lines 6-9).
Regarding claim 20:
Zipeng et al. is silent on that the first feed point supplies a current, the current is coupled to the first slit through the second gap, the first slit couples and resonates to adjust frequencies of the first radiation portion; wherein when the second feed point supplies a current, the current is coupled to the second slit through the third gap, the second slit couples and resonates to adjust frequencies of the second radiation portion.
Jung et al. disclose wherein when the first feed point (231) supplies a current, the current is coupled to the first slit (along 223) through the second gap (223), the first slit (along 223) couples and resonates to adjust frequencies of the first radiation portion (211); wherein when the second feed point (232) supplies a current, the current is coupled to the second slit (along 224) through the third gap (224), the second slit (along 224) couples and resonates to adjust frequencies of the second radiation portion (212).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the gaps within the frame for operating as radiating elements as arranged by Jung et al. into the device of Zipeng et al. for the benefit of ensuing a low frequency bandwidth is broadened and efficiency is increased (Para. 0207, Lines 4-5).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zipeng et al. (CN107039766B) in view of Jung et al. (US 20190067797) as applied to claims 1 and 11, and further in view of Li et al. (US 20180358699).
Regarding claims 9 and 19:
Zipeng as modified is silent on that the first feed point supplies a current, the first radiation portion activates LTE-A low, middle, and high frequency mode; wherein when the second feed point supplies a current, the second radiation portion activates LTE-A middle frequency mode, ultra-middle frequency (UMB) mode, and LTE-A high frequency mode.
Li et al. disclose wherein when the first feed point supplies a current, the first radiation portion activates LTE-A low, middle, and high frequency mode; wherein when the second feed point supplies a current, the second radiation portion activates LTE-A middle frequency mode, ultra-middle frequency (UMB) mode, and LTE-A high frequency mode (Para. 0047, Lines 11-16; Para. 0049, Lines 6-12).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna elements for operation at different frequencies as taught by Li et al. into the modified device of Zipeng for the benefit of operating the device in multiple wireless communication capabilities such as cellular communication, Wireless Fidelity (WiFi) communication, and Bluetooth communication (Para. 0003, Lines 2-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845     

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845